Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 12/23/2020 are acceptable.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, in a sonotrode, the prior art does not teach or make obvious the concept of wherein the structure has multiple shafts that include a first shaft extending from the base to a first terminal end providing a first working surface configured to selectively engage a workpiece, and the multiple shafts include a second shaft extending from the base to a second terminal end providing a second working surface configured to selectively engage the workpiece, the first and second shafts are integrally formed with the base from the multiple layers to provide an unbroken, monolithic construction in the manner claimed by the applicant.
Regarding claim 19, in a sonotrode, the prior art does not teach or make obvious the concept of wherein the attachment feature is an integral transition to a booster configured to attenuate a frequency from a ultrasonic converter, the booster, the base and the neck formed from the multiple layers to providing provide an unbroken, monolithic unitary structure in the manner claimed by the applicant.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237. The examiner can normally be reached M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/Primary Examiner, Art Unit 1745